Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed May 12, 2021 is acknowledged.  Claim 5 is canceled. Claims 1, 8 and 22 are amended. Claims 1-4 and 6-22 are pending in this application. Claims 9-21 are withdrawn without traverse (filed on 12/12/18) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1-4, 6-8 and 22 are under examination in this office action.
4.	Applicant’s arguments filed on May 12, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The amendment to the specification filed May 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new limitations “6, 7, 8, 9…129..” recited on p. 2, lines 3-8 of the amended specification filed May 12, 2012 are not supported by the original disclosure because 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections/Objections Withdrawn
6.	The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 22 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Delacourte et al. (WO200237118 or AU2002223743 or US7723117) in view of Barrio (EP2511296) is moot because the claim is canceled. 

Claim Rejections/Objections Maintained
In view of the amendment filed on May 12, 2021, the following rejections are maintained.

Claim Objections
7.	Claims 1-2 is objected to because of the following informalities:  The recitation “an 12KDa APP….” in claim 1 is objected to because the recitations should be “a 12KDa APP….”. The recitation “immunoprecipitation with polyclonal antibody….” recited in claim 2 is objected to because there is no article for the recited polyclonal antibody. The recitation should be “immunoprecipitation with a polyclonal antibody….” or “immunoprecipitation with the polyclonal antibody….”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. The rejection is maintained for the reasons made of record and the reasons set forth below.  

On p. 6-7 of the response, Applicant argues that the limitations “an APP AD marker peptide consisting of amino acids (aa) 14-108, aa 15-108 or aa 16-108 of SEQ ID NO: 6” is fully supported by paragraph [0016], and the paragraph [0016] has been amended to recite” 5….130 contiguous amino acids of SEQ ID NO:2, 4, 6, 8 or 10…..”.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03 and 2163.05-2163.07, the new limitation “94, 93 or 92 contiguous amino acids of SEQ ID NO:6” recited in claim 22 is not supported by the specification originally filed because the original specification disclosed “an contiguous amino acids of SEQ ID NO:2, 4, 6, 8 or 10 including all appropriate values and range there between” (see p. 5, paragraph [0016]), which is also acknowledged by Applicant (see p. 6 of the response). The specification disclosed “an APP AD marker peptide between 10-15kDa having an amino acid sequence consisting of 20-130 contiguous amino acids of SEQ ID NO:2” or “an approximately 12kDa App AD maker peptide consisting of SEQ ID NO: 2, 4, 6, 8 or 10” (see p.4-p.5, paragraphs [0010]-[0013]). However, the limitation “all appropriate values and range there between” does 
[0016] … a diagnostic marker peptide for Alzheimer's disease, the peptide having an amino acid sequence comprising, consisting of, or consisting essentially of 5, 10, 20, 25, 30, 35, 40, 50, 55, 60, or 65 to 70, 75, 80, 85, 90, 95, 100, 105, 110, 115, 120, 125, or 130 contiguous amino acids of SEQ ID NO:2, 4, 6, 8, or 10 including all appropriate values and ranges there between... the peptide is about 12 kDa.+-.4 kDa. In certain aspects the marker peptide has an amino acid sequence comprising, consisting essentially of, or consisting of the amino acid sequence of SEQ ID NO:2, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:8, or SEQ ID NO:10”.

Accordingly, in the absence of sufficient recitation of “consisting of 94, 93 or 92 contiguous amino acids of SEQ ID NO: 6”, the specification does not provide adequate written description to support the new limitation as recited in claim 22. Accordingly, the rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is maintained.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Delacourte et al. (US7723117; also published as WO200237118 or AU2002223743) in view of Barrio (EP2511296). The citations of Delacourte are based on US7723117. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-4 and 6-8 as amended are drawn to a method of detecting an APP Alzheimer’s disease (AD) marker peptide in a patient  with AD, comprising: (a) obtaining a biological sample from a human subject; (b) size fractionating proteins from the 
On p. 7-9 of the response, Applicant acknowledges that antigens used for FCA18 antibody (a polyclonal antibody against aa 1-8 of instant SEQ ID NO:18) and WO2 antibody (a polyclonal antibody against aa 5-8 of instant SEQ ID NO:18) disclosed by Delacourte overlaps with SEQ ID NO: 18 but argues that the claimed polyclonal antibody is distinct from the FCA18 and WO2 polyclonal antibody of Delacourte because bands A (14.5kDa) and B (13.5kDa) disappear in figure 14. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131 and MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141-2144, the cited references either teach the claimed invention or render the claimed invention obvious because:
i. Delacourte teaches a method of dragonizing a patient for AD comprising detecting fragments of the C-terminal portion of APP of 14.5kDa; 13.5kDa; 12kDa; 10.5kDa;9.5kDa; 9kDa and 6.5kDa and isovariants of isoelectric focusing of the fragments and combination thereof using a set of polyclonal and/or monoclonal 
ii. Applicant’s arguments and rationales regarding changes or disappearance of certain bands shown in Figure 14 of Delacourte are incorrect because the results shown in Figure 14 are a summary of changes and differences in different bands between the analyses using 1-D electrophoresis (i.e. molecular weights) and 2-D electrophoresis (i.e. sizes, molecular weights and isoelectric points). The method of diagnosing AD based on detection of the C-terminal portion of APP of 14.5kDa; 13.5kDa; 12kDa; 10.5kDa;9.5kDa; 9kDa and 6.5kDa and isovariants of isoelectric focusing of the 1-D or 2-D electrophoresis; and iii) detecting five major APP AD marker peptides, APP-Cter fragments including 14.5kDa; 13.5kDa; 12kDa; 10.5kDa and 9.5kDa based on one-dimensional (ID) electrophoresis using a set of polyclonal and/or monoclonal antibodies; wherein the polyclonal and/or monoclonal antibodies include an FCA18 antibody (a polyclonal antibody against aa 1-8 of instant SEQ ID NO:18(Abeta 1-17); Abeta1-8), an  WO2 antibody (a monoclonal antibody against aa 5-11 of instant SEQ ID NO:18; Abeta 5-11), an anti-APPCter-C17 antibody (a polyclonal antibody against the last 17aa of the C-terminus of APP), anti-APPCter-668P antibody (a polyclonal against -VDAAVTPEERHL-) (see col. 2, lines 61-66; col. 3, lines 15-24; col. 4, lines 50-53; col. 11, lines 55-60; col. 12, lines 23-26; lines33-38; lines 50-56; col. 14, lines 3-10; lines 21-34; figure 1; figures 11-12; 14 and 16; col. 15-18, claims 1-26; and the  sequence alignment below).
The FCA18 antibody, anti-APPCter-C17 antibody and anti-APPCter-668P antibody disclosed by Delacourte are polyclonal antibodies that specifically bind an APP AD marker peptide of 12kDa comprising the amino acid sequence of SEQ ID NO:10, In particular, the FCA18 antibody (see col. 13, lines 40-col. 18, lines 33;  figures 1, 10-11 and 14-15, see the sequence alignment). Further, the detection an APP AD marker peptide of 12kDa by the FCA18 antibody is supported by Ancolio et al. (PNAS, 1999;96:4119-4124) cited by Delacourte (see p. 4119, figure 1; p. 2122, figure 5C; p. 4121, 2nd col., 2nd paragraph in Ancolio et al.)
12kDa; 10.5kDa and 9.5kDa can be detected and confirmed in AD’s homogenate using an anti-App-Cter-C17 polyclonal antibody, and 12.5 and 10.5kDa fragments are detected in large quantities in Western blots (see col. 14, lines 3-10; lines 21-34, in particular). Delacourte also teaches that based on 2-D electrophoresis with isoelectric points, 15/4.55; 14/5.2;14/5.37;12.7/5.45;12.7/5.64;10.5/5.91;12.7/6.05 are useful for early stage AD markers (see col. 3, lines 15-19). 
Delacourte also teaches immunoprecipitation with an antibody specific for an APP marker peptide prior to size fraction or detection, wherein the antibody includes anti-APP-CterC17, APP668P as in claim 2 (see figures 10-11, 13; col. 7, lines 40-54, in particular), different protein fractionation methods including gel electrophoresis including denaturing polyacrylamide gel electrophoresis (PAGE) as in claims 3-4 (see col. 7, line 17-col. 9, line 22, in particular). Delacourte also teaches different biological samples including brain tissue or neuronal tissue as in claim 6 (see col. 6, lines 50-col. 7, line 39, in particular) and the polyclonal antibody comprising a detectable agent or label including Raifort’s-peroxidase coupled to a secondary antibody (i.e. an enzymatic label) or enhanced chemiluminescence (ECL) (i.e. a fluorescent label) as in clams 7-8 (see col. 9, lines 1-22, in particular). Thus, claims 1-4 and 6-8 are anticipated by Delacourte.
iii. The App marker peptides include 14.5; 13.5; 12; 10.5 and 9.5 kDa disclosed in the method of Delacourte and can be detected by an APPCter-C17 antibody (i.e.a polyclonal antibody against the last 17aa of the C-terminus of APP), an APPCter-668P antibody (a polyclonal against -VDAAVTPEERHL-), an FCA18 antibody (a polyclonal antibody against Abeta 1-8, aa 1-8 of instant SEQ ID NO:18) and/or WO2 antibody (a 
Even if the polyclonal antibody taught by Delacourte (raised against aa 1-8 of instant SEQ ID NO:18) is not exactly identical to the claimed polyclonal antibody raised against a peptide consisting of instant SEQ ID NO:18, Barrio (EP2511296) teaches that a polyclonal antibody raised against Abeta1-17 (instant SEQ ID NO:18) can be used for detecting and diagnosing AD (see abstract; paragraphs [0019]-[0029]; [0032]-[0036]; [0042]-[0158]). Barrio also teaches that the sample includes blood, serum, plasma and CSF or tissue as in claim 6 (see paragraphs [0062], [0064], [0085]). Barrio also teaches that the antibody comprises a detectable agent or label including a fluorescent label or an enzyme label as recited in claims 7-8 (see paragraphs [0055]-[0056]; [0074]; [0081]; [0144]; [0157], in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Barrio with the teachings of Delacourte to use the claimed polyclonal antibody raised against SEQ ID NO:18 in the method of Delacourte to detect an APP AD marker peptide of 12kDa with an expectation of success because Delacourte teaches a method of detecting APP AD marker peptides with a molecular weight of 12kDa or between 10-15 kDa in a biological sample from AD patient using an FCA18 antibody raised against aa 1-8 of SEQ ID NO:18, while Barrio teaches the use of the claimed polyclonal antibody raised against SEQ ID NO:18 for detecting and diagnosing AD. In this combination, both Delacourte’s method and Barrio’s method are performing the same functions to detect 
The person of ordinary skill would have had a reasonable expectation of success in selecting a polyclonal antibody raised against Abeta1-17 (instant SEQ ID NO:18) taught by Barrio in the method of Delacourte because Delacourte requires an FCA18 antibody raised against Abeta1-8 (aa 1-8 of SEQ ID NO:18), which is within SEQ ID NO:18 to detect APP AD marker peptides with a molecular weight of 12kDa or between 10-15 kDa in a biological sample from AD patient and Barrio teaches that a polyclonal antibody raised against Abeta1-17 (instant SEQ ID NO:18) can be used for detecting and diagnosing AD. The skilled artisan would have been motivated to select Barrio’s polyclonal antibody raised against Abeta1-17 (instant SEQ ID NO:18) because the references both teach that it is desirable to use a polyclonal antibody raised against Abeta1-8 or Abeta1-17 (instant SEQ ID NO:18) to detect APP AD marker peptides with a molecular weight of 12kDa or between 10-15 kDa in a biological sample from AD patient, while Barrio expressly teaches the use a polyclonal antibody raised against Abeta1-17 (instant SEQ ID NO:18) for detecting and diagnosing AD.  

Accordingly, the rejection of claims 1-4 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Delacourte in view of Barrio is maintained.

Claim Rejections - 35 USC § 103
11.	Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Delacourte et al. (WO200237118 or AU2002223743 or US7723117) in view of Barrio (EP2511296) as applied to claims 1-4 and 6-8 above, and further in view of Das (Master’s thesis, Biotechnology-Master’s program, Department of Molecular Biology, .
On p.8 of the response, Applicant argues that claim 3 is patentable over Delacourte, Barrio and Das because claim1 is patentable over Delacourte and Barrio, and Das fails to cure deficiencies of Delacourte and Barrio.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141-2144, the cited references do render the claimed invention obvious because:
	i. Claims 1-4 and 6-8 are unpatentable over Delacourte and Barrio for the reasons set forth above.
ii. While Delacourte and Barrio do not teach size exclusive chromatography recited in claim 3, Das teaches this limitation. Das teaches different methods of protein fractionating to analyze APP peptides including size exclusion chromatography, gel electrophoresis, denaturing polyacrylamide gel electrophoresis as in claims 3-4 (p. 3, abstract; p. 14-23; p.25, figure 4,p. 27-29, figure 6-9; p. 34, figure 14,  in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Das with the teachings of Delacourte and Barrio to detect an APP AD marker peptide using a size exclusion chromatography or gel electrophoresis or other protein fractionation methods in the method of .

12.	Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Delacourte et al. (WO200237118 or AU2002223743 or US7723117) in view of Barrio (EP2511296) as applied to claims 1-4 and 6-8 above, and further in view of Shanthi et al. (SAGE Open Medicine 2015; 3:2050312115598250, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.8 of the response, Applicant argues that claim 6 is patentable over Delacourte, Barrio and Shanthi because claim1 is patentable over Delacourte and Barrio, and Shanthi fails to cure deficiencies of Delacourte and Barrio.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John 
	i. Claims 1-4 and 6-8 are unpatentable over Delacourte and Barrio for the reasons set forth above.
ii. While Delacourte and Barrio do not teach plasma and muscle tissue recited in claim 6, Shanthi teaches these limitations. Shanthi teaches that APP peptides and Abeta can be found and detected in CSF, plasma, brain, and muscle tissue of AD patients as in claim 6 (see p. 4, table 1; p. 5, col. 1, paragraph 2, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Shanthi with the teachings of Delacourte and Barrio to detect an APP AD marker peptide in different biological samples including CSF, plasma, brain, and muscle tissue of AD patients in the method of Delacourte and Barrio with an expectation of success because Delacourte and Barrio teach that APP AD marker peptides of 12kDA or between 10-15 kDa can be detected in a biological sample from AD patient, while Shanthi teaches that APP peptides and Abeta can be found and detected in CSF, plasma, brain, and muscle tissue of AD patients. In this combination, both Delacourte and Barrio’ method and Shanthi’s method are performing the same functions of detecting APP peptides in different biological samples of AD patients they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Delacourte and Barrio’ method using CSF, plasma, brain, and muscle tissue of AD patients taught in Shanthi’s method, and would have known how to do so. The person of ordinary skill in the art would further have 
The person of ordinary skill would have had a reasonable expectation of success in selecting CSF, plasma, brain, and muscle tissue of AD patients in Delacourte and Barrio’ method for detecting APP peptides and Abeta because Delacourte and Barrio’ method requires detecting APP peptides in different biological samples of AD patients including brain tissue or neuronal tissue and Shanthi teaches that APP peptides and Abeta can be found and detected in CSF, plasma, brain, and muscle tissue of AD patients.. The skilled artisan would have been motivated to select detecting APP peptides and Abeta in CSF, plasma, brain, and muscle tissue of AD in the method of Delacourte and Barrio because the references both teach detecting APP peptides in different biological samples of AD patients, while Shanthi expressly teaches that APP peptides and Abeta can be detected in CSF, plasma, brain, and muscle tissue of AD patients. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results or simply substitute one known element (i.e. brain tissue or neuronal tissue of AD patients) for another (i.e. CSF, plasma, brain, and muscle tissue of AD patients) in a known method disclosed by Delacourte and Barrio to obtain predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); . 

13.	Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Delacourte et al. (WO200237118 or AU2002223743 or US7723117) in view of Barrio (EP2511296) as applied to claims 1-4 and 6-8 above, and further in view of Western blot method (Atlas) (the Western blot method published on the human protein Atlas website on 3/8/15, retrieved on 3/25/19, cited previously). The reference of Janssen et al. (Sensors 2013; 13:1353-1384) is withdrawn in response to Applicant’s amendment to the claim. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.8 of the response, Applicant argues that claim 8 is patentable over Delacourte, Barrio, Western blot method (Atlas) and Janssen because claim1 is patentable over Delacourte and Barrio, and Western blot method (Atlas) and Janssen fail to cure deficiencies of Delacourte and Barrio.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), 
	i. Claims 1-4 and 6-8 are unpatentable over Delacourte and Barrio for the reasons set forth above.
ii. While Delacourte and Barrio do not teach that the antibody comprises a detectable agent or label including a radioactive marker recited in claim 8, Western blot method (Atlas) teaches this limitation. In particular, Western blot method (Atlas) teaches different antibody labels and conjugates for immunodetection on proteins or on Western blots including detecting using labeled primary antibodies conjugated with enzymes, fluorophores, biotinylation, gold-conjugation, and radioisotopes, wherein the enzymes include HRP together with chemiluminescent, chemifluorescent, or chromogenic substances  as in claims 7-8 (see p. 3, section of detection) and different fractionations to analyze APP peptides including gel electrophoresis, denaturing polyacrylamide gel electrophoresis as in claims 3-4 (p. 1-2, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Western blot method (Atlas) with the teaching of Delacourte and Barrio to use an anti-APP marker peptide antibody conjugated with a detectable agent or label including a radioactive marker, a fluorescent label or an enzyme label recited in claims 7-8 in the method of Delacourte and Barrio to detect an APP AD marker peptide of 12kDa or between 10-15 kDa with an expectation of success because Delacourte and Barrio teach that APP AD marker peptides of 12kDa or between 10-15 kDa can be detected in a biological sample from AD patient using gel electrophoresis, 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results or simply substitute one known element (i.e. a detectable agent or label including Raifort’s-peroxidase coupled to a secondary antibody or enhanced chemiluminescence (ECL) for the polyclonal antibody disclosed in Delacourte . 

14.	Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over Delacourte et al. (WO200237118 or AU2002223743 or US7723117) in view of Barrio (EP2511296) as applied to claims 1-4 and 6-8 above, and further in view of Greferath et al. (WO2007/068412). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 22 as amended is drawn to a method of diagnosing and treating AD in patient comprising the steps (a)-(c) of claim 1 and when the presence of APP AD marker peptide in the sample is detected, the method comprising additional steps (d) and (e): diagnosing the patient with AD and administering an effective amount of the polyclonal antibody raised against an amino acid sequence consisting of the amino acid 
On p. 8-9 of the response, Applicant acknowledges that Greferath teaches monoclonal antibodies raised against the same antigen, instant SEQ ID NO:18, but argues that there is no evidence that the monoclonal antibody disclosed by Greferath can bind the claimed marker peptide because monoclonal antibodies need not have a same binding specificity as a polyclonal antibody.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141-2144, the cited references do render the claimed invention obvious because:
	i. Claims 1-4 and 6-8 are unpatentable over Delacourte and Barrio for the reasons set forth above.
ii. While Delacourte and Barrio do not teach administering the claimed polyclonal antibody to the patient who has been diagnosed as having AD as in claim 22, Greferath et al. (WO2007/068412) teaches this limitation. In particular, Greferath teaches a method of treating AD comprising administering to a subject with AD a polyclonal/monoclonal antibody raised against Abeta 1-17(SEQ ID NO:6), which is 100% identical to instant SEQ ID NO:18 as in claim 22 (see the sequence alignment; p. 9-12; p. 75-77, in particular). Note that the antibodies disclosed by Greferath also  Greferath with the teaching of Delacourte and Barrio to administer the claimed polyclonal antibody that binds SEQ ID NO:10 to a human subject with AD after diagnosing with AD based on detecting the presence of an APP AD marker peptide in the method of Delacourte and Barrio to treat AD an expectation of success because Delacourte and Barrio teach diagnosing AD based on detecting the presence of APP AD marker peptides with a molecular weight of 12kDa or between 10-15 kDa using an antibody raised against Abeta1-17 (instant SEQ ID NO:18), while Greferath teaches an antibody raised against Abeta1-17 (instant SEQ ID NO:18) including polyclonal and monoclonal antibodies that bind instant SEQ ID NO:10 and also teach treating AD comprising administering to an AD patient the claimed antibody. In this combination, both Delacourte and Barrio’s detecting method and Greferath’s treatment method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Delacourte and Barrio’s detecting method using Greferath’s treatment method and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat AD patients in the method of Delacourte and Barrio because Greferath teaches administering the claimed polyclonal antibody that binds SEQ ID NO:10 to a human subject with AD after diagnosing with AD based on detecting the presence of an APP AD marker peptide to treat AD. 
 Greferath teaches administering the claimed polyclonal antibody that binds SEQ ID NO:10 to a human subject with AD after diagnosing with AD based on detecting the presence of an APP AD marker peptide to treat AD and Delacourte and Barrio teach diagnosing AD based on detecting the presence of APP AD marker peptides with a molecular weight of 12kDa or between 10-15 kDa using an antibody raised against Abeta1-17 (instant SEQ ID NO:18). The skilled artisan would have been motivated to include Greferath’s treatment method in the Delacourte and Barrio’s detecting method because Greferath teaches administering the claimed polyclonal antibody that binds SEQ ID NO:10 to a human subject with AD after diagnosing with AD based on detecting the presence of an APP AD marker peptide to treat AD. 
Thus, it is obvious to combine two prior art elements according known methods (i.e. Delacourte and Barrio’s detecting method and Greferath’s treatment method) to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Delacourte, Barrio and Greferath is maintained. 

Conclusion

15.	NO CLAIM IS ALLOWED.



Sequence alignment

Abeta 1-42(APP672-713;APP597-638)42aa		    1 -------------------------------DAEFRHDSGYEVHHQKLVFFAEDVGSNKG  29
SEQ ID NO:18(APP672-688;A1-17;APP597-613)17aa	    1 -------------------------------DAEFRHDSGYEVHHQKL------------  17
Delacourte-antigen for FCA18(APP672-679;A1-8)8aa     1 -------------------------------DAEFRHDS---------------------  10
Delacourte-antigen for WO2(APP676-680; A5-11)7aa	    1 -----------------------------------RHDSGYE------------------   5
Delacourte-antigen for APP-Cter-C17(APP754-770)17aa   1 ------------------------------------------------------------  
Delacourte-antigen for APP-668P(APP738-749)12aa	    1 ------------------------------------------------------------ 
SEQ ID NO:10(APP677-770;APP602-695)94aa		    1 ------------------------------------HDSGYEVHHQKLVFFAEDVGSNKG  24
Delacourte-C99(APP672-770)99aa		    1 -------------------------------DAEFRHDSGYEVHHQKLVFFAEDVGSNKG  29
C83(APP688-770)83aa	  			    1------------------------------------------------LVFFAEDVGSNKG  13
SEQ ID NO:2(APP641-770)130aa	  		    1 DARPAADRGLTTRPGSGLTNIKTEEISEVKMDAEFRHDSGYEVHHQKLVFFAEDVGSNKG  60
SEQ ID NO:4(APP649-770)122aa	  		    1 --------GLTTRPGSGLTNIKTEEISEVKMDAEFRHDSGYEVHHQKLVFFAEDVGSNKG  52
SEQ ID NO:6(APP663-770;APP588-695)108aa	    	    1 ----------------------TEEISEVKMDAEFRHDSGYEVHHQKLVFFAEDVGSNKG  38
SEQ ID NO:8(APP663-770;APP588-695)108aa		    1 ----------------------TEEISEVKMDAEFRHDSGYEVHHQKLVFFAEDVGSNKG  38
aa14-108 of SEQID NO:6(APP676-770;APP601-695)95aa	    1 -----------------------------------RHDSGYEVHHQKLVFFAEDVGSNKG  25
aa15-108 of SEQID NO:6(APP677-770;APP602-695)94aa	    1 ------------------------------------HDSGYEVHHQKLVFFAEDVGSNKG  24
aa16-108 of SEQID NO:6(APP678-770;APP603-695)93aa	    1 -------------------------------------DSGYEVHHQKLVFFAEDVGSNKG  23


Abeta 1-42(APP672-713;APP597-638)42aa		   30 AIIGLMVGGVVIA-----------------------------------------------  42
SEQ ID NO:18(APP672-688;A1-17;APP597-613)17aa	      ------------------------------------------------------------
Delacourte-antigen for FCA18(APP672-679;A1-8)8aa	      ------------------------------------------------------------
Delacourte-antigen for WO2(APP676-680; A5-11)7aa	      ------------------------------------------------------------     
Delacourte-antigen for APP-Cter-C17(APP754-770)17aa     -----------------------------------------------------QNGYENP   7
Delacourte-antigen for APP-668P(APP738-749)12aa         -------------------------------------VDAAVTPEERHL-----------  12
SEQ ID NO:10(APP677-770;APP602-695)94aa		   25 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  84
Delacourte-C99(APP672-770)99aa		   30 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  89
C83(APP688-770)83aa				   14 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  73
SEQ ID NO:2(APP641-770)130aa			   61 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP 120
SEQ ID NO:4(APP649-770)122aa			   53 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP 112
SEQ ID NO:6(APP663-770;APP588-695)108aa		   39 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  98
SEQ ID NO:8(APP663-770;APP588-695)108aa		   39 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  98
aa14-108 of SEQID NO:6(APP601-695;APP676-770)95aa	   26 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  85
aa15-108 of SEQID NO:6(APP602-695;APP677-770)94aa	   25 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  84
aa16-108 of SEQID NO:6(APP603-695;APP678-770)93aa	   24 AIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVVEVDAAVTPEERHLSKMQQNGYENP  83


Abeta 1-42(APP672-713;APP597-638)42aa		      ----------
SEQ ID NO:18(APP672-688;A1-17;APP597-613)17aa	      ----------
Delacourte-antigen for FCA18(APP672-679;A1-8)8aa	      ----------
Delacourte-antigen for WO2(APP676-680; A5-11)7aa      ----------
Delacourte-antigen for APP-Cter-C17(APP754-770)17aa   8 TYKFFEQMQN  17
Delacourte-antigen for APP-668P(APP738-749)12aa         ----------
SEQ ID NO:10(APP677-770;APP602-695)94aa		   85 TYKFFEQMQN  94
Delacourte-C99(APP672-770)99aa		   90 TYKFFEQMQN  99
C83(APP688-770)83aa				   74 TYKFFEQMQN  83
SEQ ID NO:2(APP641-770)130aa			  121 TYKFFEQMQN 130
SEQ ID NO:4(APP649-770)122aa			  113 TYKFFEQMQN 122 
SEQ ID NO:6(APP663-770;APP588-695)108aa		   99 TYKFFEQMQN 108
SEQ ID NO:8(APP663-770;APP588-695)108aa		   99 TYKFFEQMQN 108
aa14-108 of SEQID NO:6(APP601-695;APP676-770)95aa	   86 TYKFFEQMQN  95
aa15-108 of SEQID NO:6(APP602-695;APP677-770)94aa	   85 TYKFFEQMQN  94
aa16-108 of SEQID NO:6(APP603-695;APP678-770)93aa	   84 TYKFFEQMQN  93 
 

ExPASy Compute pI/Mw
SEQ ID 		PI	MW
SEQ ID NO:2	6.06	14443.43 
SEQ ID NO:4	6.06	13590.53 
SEQ ID NO:6	5.60	12193.92 
SEQ ID NO:10	6.30	10528.08 
SEQ ID NO:18	5.76	2068.19 
C99		6.04	11146.73 
Abeta1-43 	5.31	4615.20

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ancolio et al. (PNAS, 1999;96:4119-4124) teaches a method of detecting an APP Alzheimer’s disease marker peptide of 12kDa using an FCA18 antibody, WO2 antibody, FCA3340 antibody (see p. 4119, figure 1; p. 2122, figure 5C; p. 4121, 2nd col., 2nd paragraph).
Barelli et al. (Mol. Med. 1997;  3:695-707) teach charactering an FCA18 antibody, FCA3340 antibody and/or FCA3542 antibody (see p. 698-699).
Matsumoto et al. (Eur. J. Biochem. 1994; 225:1055-1062, cited previously) teach a method of detecting an APP Alzheimer's disease marker peptide comprising:(a) obtaining a biological sample (i.e. lymphocytes) from a human subject with Alzheimer’s disease, preparing cytosolic proteins and extracellular proteins from cell lysates of AD patients, and immunoprecipitating APP with an anti-A4C antibody (raised against C-terminal Abeta 8-17 (SGYEVHHQKL); i.e. aa 8-17 of instant SEQ ID NO:18 (i.e.  1-17 aa); (b) size fractionating proteins from the sample using SDS-PAGE systems; and (c) detecting whether the APP Alzheimer's disease marker peptide is present in the sample and detecting binding of the antibody to the APP Alzheimer's disease marker peptide of 12-kDa and 14kDA (i.e. between the 10 kDa and 15 kDa protein fractions) based on silver stain to detect the binding of the peptides with antibody and sequencing the fragments (see p. 1055-1057, figure 1, p. 1059, p. 1060-1061, figure 5A, in particular). Matsumoto teaches immunoprecipitating cytosol or extracellular APP using an anti-A4C (anti-Abeta 8-17) antibody (see p. 1056, col. 2, paragraph 3, immunoprecipitation of 
Selkoe et al. (Proc. Natl. Acad. Sci. USA, 1988; 85:7341-7345, cited previously) teach a method of detecting an APP Alzheimer’s disease marker peptide, the method comprising a) obtaining a biological sample from a human subject including human brain homogenates from postmortem brain tissues, and other non-neural tissues of AD patients; (b) size fractionating proteins from the sample using acrylamide gel electrophoresis; and (c) detecting whether the APP Alzheimer’s disease marker peptide is present in the sample by contacting the size fractionated proteins with an antibody that binds C1 peptide (Abeta 1-28;aa 676-695 of APP) or C2 peptide (i.e. aa 681-695) and detecting binding of the antibody to the APP Alzheimer’s disease marker peptide between the size standard of around 11 kDa and around 20 kDa protein fractions (see p. 7343, col. 1, paragraph 6, figures 2E and 2F; p. 7345, col.1, paragraph 2, in particular), which meets the limitations recited in instant claims 1 and 3-8. Note that anti-C1 peptide/C2 peptide are within the sequences of SEQ ID NO:2 (aa 641-770), SEQ ID NO:4 (aa 649-770), SEQ ID NO:6 (aa 663-770), SEQ ID NO:8 (aa 663-770), or SEQ ID NO:10 (aa 677-770).

SEQ ID NO:10
ABB76945
ID   ABB76945 standard; protein; 99 AA.
XX
AC   ABB76945;
XX
DT   01-OCT-2002  (first entry)
XX

XX
KW   Amyloid Precursor Protein; APP; neurodegenerative disorder;
KW   Alzheimer's disease; Lewy-body syndrome; amyloid angiopathy.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   43
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   48
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   57
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   58
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   59
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   72
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   79
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   86
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   90
FT                   /note= "Optionally phosphorylated"
FT   Modified-site   91
FT                   /note= "Optionally phosphorylated"
XX
CC PN   WO200237118-A1.
XX
CC PD   10-MAY-2002.
XX
CC PF   05-NOV-2001; 2001WO-FR003410.
XX
PR   03-NOV-2000; 2000FR-00014143.
XX
CC PA   (INRM ) INSERM INST NAT SANTE & RECH MEDICALE.
XX
CC PI   Delacourte A,  Sergeant N;
XX
DR   WPI; 2002-519267/55.
XX
CC PT   Detecting pathological changes in amyloid precursor protein, useful e.g. 
CC PT   for diagnosis of Alzheimer's disease, by detecting C-terminal protein 
CC PT   fragments.
XX
CC PS   Disclosure; Fig 1B; 55pp; French.
XX
CC   The present invention relates to a method for detecting pathological 
CC   modifications of amyloid precursor protein (APP). The method uses, as 
CC   markers, catabolic and/or metabolic peptides, designated APP-Cter (I), 
CC   from the C-terminal part of APP (e.g. the present sequence), specifically
CC   modified in neurodegenerative states where APP is involved in the 
CC   aetiology. The method is used (i) to establish and/or validate 
CC   experimental models (cellular or animal) of Alzheimer's disease (AD), 
CC   useful in screening for potential anti-AD agents and (ii) for diagnosis, 
CC   monitoring and evaluating risk of AD or related disorders (Lewy-body 
CC   syndrome or amyloid angiopathy) in human tissues and experimental animals
XX
SQ   Sequence 99 AA;

  Query Match             100.0%;  Score 486;  DB 2;  Length 99;
  Best Local Similarity   100.0%;  
  Matches   94;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          6 HDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIATVIVITLVMLKKKQYTSIHHGVV 65

Qy         61 EVDAAVTPEERHLSKMQQNGYENPTYKFFEQMQN 94
              ||||||||||||||||||||||||||||||||||
Db         66 EVDAAVTPEERHLSKMQQNGYENPTYKFFEQMQN 99

SEQ ID NO:18
BAE39161
ID   BAE39161 standard; peptide; 17 AA.
XX
AC   BAE39161;
XX
DT   06-DEC-2012  (first entry)
XX
DE   Human amyloid beta (1-17) peptide sequence, SEQ ID 1.
XX

KW   immuno-diagnosis; mild cognitive impairment; neurodegenerative disease;
KW   prognosis; protein detection; protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   EP2511296-A1.
XX
CC PD   17-OCT-2012.
XX
CC PF   12-APR-2011; 2011EP-00382107.
XX
PR   12-APR-2011; 2011EP-00382107.
XX
CC PA   (ARAC-) ARACLON BIOTECH SL.
XX
CC PI   Sarasa Barrio JM;
XX
DR   WPI; 2012-N19045/71.
XX
CC PT   New antibody which specifically binds to the amyloid beta(1-17) peptide, 
CC PT   useful for monitoring a neurodegenerative disease in a subject, where the
CC PT   neurodegenerative disease is Alzheimer's disease.
XX
CC PS   Disclosure; SEQ ID NO 1; 53pp; English.
XX
CC   The present invention relates to a novel antibody capable of binding to 
CC   amyloid beta (A beta) peptide (1-17). The invention further relates to: 
CC   (1) a kit for detecting the A beta (1-17) peptide using the above 
CC   antibody; (2) a method for determining or detecting the A beta (1-17) 
CC   peptide in a sample; (3) a method for monitoring neurodegenerative 
CC   disease in a subject; (4) a method for determining whether a subject is 
CC   suffering from mild Alzheimer's disease; and (5) a method for determining
CC   whether a subject suffers from mild cognitive impairment (MCI) with 
CC   prodromal Alzheimer's disease. The antibody and methods of the invention 
CC   can be used for diagnosing and prognosing neurodegenerative disease in a 
CC   subject, where the neurodegenerative disease is Alzheimer's disease. The 
CC   present sequence is a human amyloid beta (1-17) peptide sequence 
CC   corresponds to residues 672 to 688 of full-length amyloid beta, used in 
CC   the invention for diagnosing and prognosing neurodegenerative disease in 
CC   a subject.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 96;  DB 19;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DAEFRHDSGYEVHHQKL 17
              |||||||||||||||||
Db          1 DAEFRHDSGYEVHHQKL 17

SEQ ID NO:18
AGV08488
ID   AGV08488 standard; peptide; 17 AA.
XX
AC   AGV08488;
XX
DT   04-OCT-2007  (first entry)
XX
DE   Human beta-amyloid antigenic peptide SEQ ID NO:6.
XX
KW   Therapeutic; diagnostic; antibody therapy; beta-amyloid; amyloidosis;
KW   neurological disease; Alzheimers disease; progressive supranuclear palsy;
KW   multiple sclerosis; Creutzfeldt Jakob disease; Parkinsons disease;
KW   HIV associated dementia; motor neurone disease; diabetes;
KW   endocrine tumor; macular degeneration; neuroprotective; nootropic;
KW   CNS-Gen.; muscular-gen.; antiparkinsonian; antidiabetic; cytostatic;
KW   ophthalmological.
XX
OS   Homo sapiens.
XX
CC PN   WO2007068412-A2.
XX
CC PD   21-JUN-2007.
XX
CC PF   08-DEC-2006; 2006WO-EP011862.
XX
PR   12-DEC-2005; 2005EP-00027092.
PR   14-JUL-2006; 2006EP-00014729.
PR   02-OCT-2006; 2006EP-00020766.
XX

XX
CC PI   Greferath R,  Hickman D,  Muhs A,  Pfeifer A,  Nicolau C;
XX
DR   WPI; 2007-526418/51.
XX
CC PT   New monoclonal antibody that inhibits aggregation of the A-beta monomers 
CC PT   to high molecular polymeric fibrils, useful for preventing, treating, or 
CC PT   ameliorating diseases such as neurological disorders, e.g. Alzheimer's 
CC PT   Disease.
XX
CC PS   Disclosure; SEQ ID NO 6; 167pp; English.
XX
CC   The invention relates to a monoclonal antibody comprising a functionally 
CC   equivalent antibody or functional parts, where the antibody, upon co-
CC   incubation with amyloid monomeric peptides, particularly beta-amyloid 
CC   monomeric peptides, inhibits the aggregation of Abeta monomers to high 
CC   molecular polymeric fibrils. The invention also relates to a 
CC   polynucleotide encoding the monoclonal antibody, a composition comprising
CC   the monoclonal antibody in a therapeutic amount, a mixture comprising the
CC   monoclonal antibody in a therapeutic amount and optionally a biological 
CC   substance and/or a pharmaceutical carrier, diluent and/or excipient, a 
CC   method for producing the antibody, a method for the preparation of the 
CC   pharmaceutical composition, a method for the preparation of a medicament,
CC   a method for reducing the plaque load in the brain of an animal, 
CC   preferably a human suffering from a disease or condition leading to an 
CC   increased plaque load in the brain, a method for decreasing the total 
CC   amount of soluble Abeta in the brain of an animal, preferably a human 
CC   suffering from a disease or condition leading to increased concentrations
CC   of soluble Abeta in the brain, a method for preventing, treating or 
CC   alleviating the effects of diseases and disorders caused by or associated
CC   with amyloid or amyloid-like proteins including amyloidosis and a method 
CC   for retaining or increasing cognitive memory capacity in a mammal 
CC   exhibiting an amyloid-associated disease or condition. The composition is
CC   useful in the treatment of diseases and disorders which are caused by or 
CC   associated with amyloid or amyloid-like proteins. The monoclonal antibody
CC   and/or a functional part and/or pharmaceutical composition is useful for 
CC   the preparation of a medicament for treating or alleviating the effects 
CC   of diseases and disorders which are caused by or associated with amyloid 
CC   or amyloid-like proteins including amyloidosis and neurological disorders
CC   such as Alzheimer's Disease, progressive supranuclear palsy, multiple 
CC   sclerosis, Creutzfeldt Jakob disease, Parkinson's disease, HIV-related 
CC   dementia, amyotrophic lateral sclerosis, adult onset diabetes, endocrine 
CC   tumors and macular degeneration. This sequence represents a human beta-
CC   amyloid antigenic peptide used in the scope of the invention.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 17;  DB 10;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DAEFRHDSGYEVHHQKL 17
              |||||||||||||||||
Db          1 DAEFRHDSGYEVHHQKL 17


17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 9, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649